DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2022 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,413,887. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are obvious in view of the claims in the patent as discussed below:
Regarding claim 1, Claims 1 and 15 of U.S. Patent ‘887 teaches a recording device comprising (claim 1 line 1): 
a recording head configured to perform recording on a medium (claim 1 lines 2-3); 
at least one medium storage configured to store the medium to be recoded, the medium storage positioned vertically below the recording head (claim 1 lines 4-6); 
a supply path comprising a first curved supply path curved so as to be convex upward and transporting the medium fed out of the medium storage in a direction including a component in a direction opposite to a direction in which the medium is fed out of the medium storage via the first curved supply path (claim 1 lines 9-14); 
a reversing path comprising a second curved path curved so as to be convex downward and transporting the recorded medium into a direction including a vertically upward component via second curved path from a direction including a vertically downward component (claim 1 lines 15-19); and 
a supply roller located vertically above the first curved path, the supply roller feeding the medium to an interior of the recording device through a supply tray protruding from a side surface of the recording device toward an outside of the recording device (claim 15 lines 2-6), wherein: 
the reversing path includes a downward transport path located upstream of the second curved path, the downward transport path being inclined in a direction toward a central portion of the recording device from an outer surface of the recording device, the downward transport path being used to transport the medium in a transport direction including a vertically downward component (claim 15 lines 7-14), and 
at least part of the downward transport path and at least part of the supply roller overlap when viewed vertically (claim 15 lines 15-17).

Regarding claim 2, Claim 16 of U.S. Patent ‘887 teaches wherein after the medium is fed to the interior of the recording device through the supply tray, the medium enters the reversing path (claim 16).

Regarding claim 3, Claim 17 of U.S. Patent ‘887 teaches wherein the medium to be fed to the interior of the recording device through the supply tray enters the supply path at a position on the supply path, the position being downstream of an upper end of the first curved path in the vertical direction (claim 17).

Regarding claim 4, Claim 18 of U.S. Patent ‘887 teaches wherein the medium to be fed to the interior of the recording device through the supply tray enters the supply path at a position on the supply path, the position being upstream of a position at which the supply path and the reversing path join together (claim 18).

Regarding claim 5, Claim 1 of U.S. Patent ‘887 teaches wherein: the supply path joins the reversing path, and at least part of the first curved path and at least part of the second curved path overlap when viewed horizontally (claim 1 lines 22-25).

Regarding claim 6, Claim 2 of U.S. Patent ‘887 teaches wherein a lower end of the second curved path in the vertical direction is vertically below an upper end of the first curved path in the vertical direction (claim 2).

Regarding claim 7, Claim 3 of U.S. Patent ‘887 teaches further comprising: a first transport roller configured to transport the medium, the first transport roller being disposed upstream of the upper end of the first curved path (claim 3 lines 3-5); and a second transport roller configured to transport the medium, the second transport roller being disposed downstream of the upper end of the first curved path (claim 3 lines 6-8); wherein the supply path and the reversing path join together between the first transport roller and the second transport roller (claim 3 lines 9-11).

Regarding claim 8, Claim 4 of U.S. Patent ‘887 teaches further comprising a plurality of transport roller pairs configured to transport the medium, the plurality of transport roller pairs being disposed downstream of a position, on the second curved path, at which the supply path and the reversing path join together (claim 4).

Regarding claim 9, Claim 5 of U.S. Patent ‘887 teaches further comprising two transport roller pairs configured to transport the medium, the two transport roller pairs being disposed downstream of the position, on the second curved path, at which the supply path and the reversing path join together (claim 5).

Regarding claim 10, Claim 6 of U.S. Patent ‘887 teaches wherein a curvature of the second curved path is larger than a curvature of the first curved path (claim 6).

Regarding claim 11, Claim 7 of U.S. Patent ‘887 teaches further comprising a liquid storage, wherein: the recording head is composed of a liquid discharge head that discharges a liquid to the medium; the liquid storage stores the liquid to be discharged from the liquid discharge head, the liquid storage being disposed between the liquid discharge head and the medium storage in the vertical direction; and at least part of the liquid storage, at least part of the first curved path, and at least part of the second curved path overlap when viewed horizontally (claim 7).

Regarding claim 12, Claim 8 of U.S. Patent ‘887 teaches wherein: the liquid storage and a lower end of the second curved path in the vertical direction overlap when viewed horizontally; and the liquid storage and an upper end of the first curved path in the vertical direction overlap when viewed horizontally (claim 8).

Regarding claim 13, Claim 9 of U.S. Patent ‘887 teaches further comprising an effluent storage that holds an effluent discharged from the liquid discharge head, the effluent storage being disposed between the liquid discharge head and the medium storage in the vertical direction, wherein the effluent storage and the lower end of the second curved path in the vertical direction do not overlap when viewed horizontally (claim 9).

Regarding claim 14, Claim 10 of U.S. Patent ‘887 teaches wherein there are matches between some horizontal positions of the second curved path and some horizontal positions of the effluent storage (claim 10).

Regarding claim 15, Claim 11 of U.S. Patent ‘887 teaches wherein there is no match between any horizontal position of the second curved path and any horizontal position of the liquid storage (claim 11).

Regarding claim 16, Claims 1 and 12 of U.S. Patent ‘887 teaches further comprising a transport path that passes through a position at which the transport path faces the recording head (claim 1 lines 7-8), the transport path forming an angle with respect to the horizontal direction and vertical direction to transport the medium upward (claim 12).

Regarding claim 17, Claim 13 of U.S. Patent ‘887 teaches wherein there is a match between a horizontal position of the second curved path and a horizontal position of an ejection position from which to eject the medium to an ejection tray (claim 13).

Regarding claim 18, Claim 14 of U.S. Patent ‘887 teaches wherein the second curved path is provided toward both horizontal sides of the horizontal position of the ejection position (claim 14).

	Regarding claim 19, Claim 19 of U.S. Patent ‘887 teaches further comprising a liquid storage, wherein: a lower end of the second curved path in the vertical direction is vertically below an upper end of the first curved path in the vertical direction (claim 19 lines 1-5); a curvature of the second curved path is larger than a curvature of the first curved path (claim 19 lines 6-7); the recording head is composed of a liquid discharge head that discharges a liquid to the medium (claim 19 lines 8-9); the liquid storage stores the liquid to be discharged from the liquid discharge head, the liquid storage being disposed between the liquid discharge head and the medium storage in the vertical direction (claim 19 lines 10-13); the liquid storage and a lower end of the second curved path in the vertical direction overlap when viewed horizontally (claim 19 lines 14-16); and the liquid storage and an upper end of the first curved path in the vertical direction overlap when viewed horizontally (claim 19 lines 17-19).

Regarding claim 20, Claim of 20 U.S. Patent ‘887 teaches wherein: there is a match between a horizontal position of the second curved path and a horizontal position of an ejection position from which to eject the medium to an ejection tray; and the second curved path is provided toward both horizontal sides of the ejection position (claim 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615. The examiner can normally be reached General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENOK D LEGESSE/Primary Examiner, Art Unit 2853